Case: 1:18-cv-07297 Document #: 40-5 Filed: 08/26/19 Page 1 of 4 PagelD #:203

EXHIBIT - 5
Case: 1:18-cv-07297 Document #: 40-5 Filed: 08/26/19 Page 2 of 4 PagelD #:204

Roundy’s Supermarkets, Inc.
POSITION DESCRIPTION

 

POSITION TITLE: Manager of People Services - Marlano’s
REPORTS TO: Director of Human Resources IL
GROUP: Human Resources

PRIMARY OBJECTIVE:

Responsible for all HR functions for the store. Acts as a HR Business Partner to the Store
Management Team. Acts as a llaison/resource to all team members.

COMPANY WIDE RESPONSIBILITIES

1. Follows all company and department policies and procedures.

2. Complies with federal and state regulations.

3. Encourages teamwork through cooperative Interactlons with co-workers.

ESSENTIAL RESPONSIBILITIES
Essential responsibilities include the following. Other duties may be assigned.

1. Talent Acquisition

Manages the hiring needs of the store; ensures staffing levels are maintained while
maintaining an adequate applicant pool,

Manages the Virtual Edge system for open positions, requisitions and applicant pool,
Maintains and updates labor profile on a weekly basis Including new hires, terms,
transfers and promotions.

Develops and maintains relationships within the local community (schools, colleges,
organizations, etc.) to drive the applicant flow.

Maintains the Internal Job Postings process ~ postings for two weeks, timeliness of
taking down, reposting when necessary, communicate openings to the team,
accepting applications and assigning positions per guidelines.

Manages the Virtual Edge Applicant Tracking system. Ensures the Top Grading
process |s followed for the hiring of all new employees.

Conducts Top Grading interviews.

Manages internal applicatlon process per company guidelines.

Handles transfers/promotions within new/ existing stores per established guidelines.

On boards all new hires In VE,
Coordinates New Hire Orientation.

2. Engagement

»

Interacts daily with all team members on the floor to ensure high morale, service
levels, productivity and job satisfaction.

Drives and maintains the consistency of the Employee Recognition Program.

Leads the employee committee initiative,

Schedules regular touch-bases with new employees to ensure high moraie, training
levels and retention are maintained (15-30-60-90 day),

Organizes and coordinates regular events to improve employee morale.

Ensures every KP meeting includes the topic of people (development, staffing,
relations, and morale) to ensure consistency and focus Is maintained.

¢ Schedule and organizes HR Days once a month to maintain employee engagement.
e Manages and maintains positive relations with the labor unlon.
Handles all employee complaints and grievances.
Updated 3/2014 I

ROUNDYS_ 000137

 
Case: 1:18-cv-07297 Document #: 40-5 Filed: 08/26/19 Page 3 of 4 PagelD #:205

* Completes Exit Interviewing Including Implementing and managing retention efforts
while reducing employee turnover.

3. Talent Development

Performs ortentation and onboarding of all new hires.

Coordinates new hire training schedules for all hires.

Ensures all employees are completely certified for their hired position,

Takes ownership of employee certification and recertification process.

Ensures proper training Is provided and integrity of the certification Is maintained.

Makes sure all employees are given equal opportunity to take additional training for

skills and level development.

* Partners with department managers to develop bench strength and leads succession
planning efforts.

e Manages performance evaluation process for all new (30 day) and existing
employees (every 6 months).

* Maintains employee passports and updates training status records.

eo eet © @

4. Administration

* Ensures HR policies and procedures are known and adhered to, Including but not
limited to; workforce management, time and attendance, criminal background
checks, payroll, PeopleSoft management, performance management, exit interviews,
employee benefits, labor contract, records retention, Personal file maintenance and
unemployment claims.
Handies and responds to Unemployment Claims on a timely basis.

e Reports on Employee Information as needed from PeopleSoft: certification, turnover,
etc,

e Advises and ensures policies and practices are adhered to per the Company
Handbook and the negotiated bargaining agreement.

e Administers coaching and discipline for all employees in a timely and consistent
manner,

e Manages Employee Communication: maintains and updates employee boards;
newsletters, etc. .

e Ensures the organization and maintenance of the training work spaces.

SUPERVISORY RESPONSIBILITIES
This job has no supervisory responsibilities.

QUALIFICATIONS

To perform this job successfully, an individual must be able to perform each essential duty
satisfactorily. The requirements listed below are representative of the knowledge, skill,
and/or ability required. Reasonable accommodations may be made to enable Individuals
with disabilities to perform the essential functions.

EDUCATION AND/OR EXPERIENCE

Bachelor’s Degree (BA or BS) from four-year college or university; one to three years
related experience or training; or equivalent combination of education and experience.
Human Resources experience preferred.

MATHEMATICAL SKILLS

Abllity to calculate figures and amounts such as discounts, Interest, commissions,
proportions, percentages, area, circumference, and volume. Ability to apply concepts of
basic algebra and geometry.

Updated 3/2014 2
ROUNDYS_000138
Case: 1:18-cv-07297 Document #: 40-5 Filed: 08/26/19 Page 4 of 4 PagelD #:206

LANGUAGE SKILLS

Ability to read and interpret documents such as safety rules, operating and maintenance
instructions, and procedure manuais. Ability to write routine reports and correspondence,
Ability to speak effectively before and Interact with groups o” customers or employees of
organization. Ability to memorize lists and product ads.

REASONING ABILITY

Ability to solve practical problems and deal with a variety of concrete variables in situations
where only limited standardization exists. Ability to interpret a variety of instructions
furnished in written, oral, dlagram, or schedule form.

FUNCTIONAL REQUIREMENTS

This position requires frequent walking and standing, as well as frequent lifting/carrying of
10 - 25 Ibs. Occasional turning, kneeling, reaching, squatting, and stooping/bending are
required. This position requires occasional lifting/carrying of up to 55 Ibs., pushing/pulling of
up to 200 Ibs., and occasional operation of equipment in the customer service and pricing
departments, Examples of equipment used are register, scanner, telephone, computer,
flatbed, and shopping cart.

WORKING CONDITIONS

Work is performed In a retail store environment where there Is regular exposure to outdoor
temperatures through the front end entrance, and occasional exposure to wet surfaces,
refrigerated storage areas, damp or humid conditions, and 4eated surfaces. The noise level
is moderate, consistent with a retail store environment, and does Include occasional noise of
power tools and equipment.

IMPORTANT DISCLAIMER NOTICE: :

The job dutles, elements, responsibilities, skills, functions, experience, educational factors,
and the requirements and conditions fisted in this job description are representative only
and not exhaustive of the tasks that an employee may be required to perform. The
Employer reserves the right to revise this job description at any time and to require
employees to perform other tas s circumstances or conditions of its business,

  

 

DATE: /2/79 LE
Cs

Updated 3/2014 3
ROUNDYS_000139

 

 
